UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7749


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD BRYAN LESTER, a/k/a Mark Shepard, a/k/a Kentucky,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:05-cr-00009-MSD-JEB; 4:08-cv-00029)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Bryan Lester, Appellant Pro Se.     Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard      Bryan    Lester       seeks    to    appeal     the   district

court’s     order       denying        relief     on     his         motions    seeking

reconsideration of the denial of his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The    order    is    not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2006).             A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this       standard        by     demonstrating        that

reasonable       jurists     would      find     that    the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural         grounds,       the     prisoner      must

demonstrate      both    that     the    dispositive         procedural     ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lester has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3